Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 3-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (2014/0323887) and Ferren et al (2012/0035437).
3. (Currently Amended): A location detection system, comprising: an elongate body with a lumen (see at least figure 8, element 213 of Anderson); a first sensor positioned along the elongate body at or in proximity to a distal end of the elongate body (see at least figure 8, sensor 232); a second sensor positioned along the elongate body proximal to the first sensor (see at least figure 8, sensor 260 of Anderson); one or more openings located along the elongate body between the first and second sensors (see at least figure 8, element 240 of Anderson), wherein the first and second sensors are configured to measure at least one parameter of a mixture of a first fluid and a second fluid after the first fluid is emitted from the one or more openings and into the second fluid (see at least ¶74-81 of Anderson which teaches measuring a parameter of the mixture); and a controller in communication with the first and second sensors, wherein the Anderson does not explicitly teach said controller.  Ferren is considered to teach determining the location of a sensor inside the patient, as well as a controller that receives a signal of the mixture to obtain the position of the sensor; see at least figures 2,7-10, and ¶192 which teaches that sensed parameters include temperature as well as electrical conductivity, and that the current location of the device can be determined based upon one or more sensed parameters, such as temperature, etc., and ¶281 which teaches that the current location can be compared to a stored target value ,either locally or remotely, to determine whether the current location is the target location. To use a controller to facilitate the comparison is considered to be well known in digital systems; see at least ¶100 of Ferren which teaches the use of a controller.  It would have been obvious to use the system of Ferren to locate the catheter used in Anderson, to obtain proper measurements, since it would merely yield predictable results, such as an efficient method of obtaining a position of the sensors inside a patient.)

Re dependent claims 4-14, see office action of 8/7/19.  

see at least figure 8 and ¶74-81 of Anderson); measuring a signal via a first sensor or a second sensor of at least one parameter of a mixture of the first fluid and a second fluid after the first fluid is emitted from the one or more openings and into the second fluid (see at least ¶74-81 of Anderson), wherein the first sensor is positioned along the elongate body at or in proximity to the distal end of the elongate body and the second sensor is positioned along the elongate body proximal to the first sensor such that the one or more openings are located along the elongate body between the first and second sensors (see at least figure 8 of Anderson); and determining via a controller in communication with the first and second sensors a position of the first and second sensors within the body of the subject based upon the signal. (see comments above re the use of Ferren)

Re dependent clams 16-22, see office action of 8/7/19.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,092,215. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are an obvious variant over the claims of the parent patent.  For example, see at least claim 13 of the ’215 patent. To use two sensors would provide a measure of a parameter of the mixture in a predictable manner, such as being more accurate, relative to using only one sensor.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792